ON REHEARING

hOn application for rehearing, we grant rehearing for the limited purpose of clarifying the opinion to replace the final paragraph on Page 8 to read as follows:
Although the Jefferson Parish Personnel Board is contained within a department of Jefferson Parish government, there is no indication that there is an organizational conflict between the departments which would cause the hearing officer to be biased in favor of the Appointing Authority.
In all other respects, the opinion remains unchanged.